FILED
                            NOT FOR PUBLICATION                            MAR 07 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GRACE TAN GO,                                    No. 11-73256

              Petitioner,                        Agency No. A095-617-601

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 15, 2014
                            San Francisco, California

Before: WALLACE and GRABER, Circuit Judges, and MILLS, Senior District
Judge.**

       Grace Tan Go petitions from the Board of Immigration Appeals’ (Board)

denial of her motion to reopen under the Convention Against Torture (CAT). In a

concurrently filed published opinion, we address the Board’s denial of Roderick


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Richard Mills, Senior District Judge for the U.S.
District Court for the Central District of Illinois, sitting by designation.
Lim Go’s motion to reopen. Both motions to reopen were predicated on the same

“new evidence,” both were denied by the Board for the same reasons, and this

appeal presents the same arguments as are presented in Roderick Lim Go’s appeal.

      Accordingly, for the reasons stated in the concurrently filed published

opinion, we also deny in part and dismiss in part this appeal.

PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2